 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 24Donald Sullivan & Sons, LLC and John Ceraldi and Brian Ostrowski. Cases 34ŒCAŒ8799Œ1 and 34ŒCAŒ8799Œ2 January 18, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND WALSH On October 6, 2000, Administrative Law Judge Mar-garet M. Kern issued the attached bench decision. The Respondent filed exceptions and a supporting brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Donald Sullivan & Sons, LLC, Plantsville, Connecticut, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order. BENCH DECISION STATEMENT OF THE CASE MARGARET M. KERN, Administrative Law Judge. This case was tried before me in Hartford, Connecticut, on Septem-ber 18, 19, and 21, 2000. On October 19, 1999,1 a consolidated complaint was issued based upon unfair labor practice charges filed on April 7, and amended charges filed on August 27, by John Ceraldi and Brian Ostrowski against Donald Sullivan & Sons, LLC (Respondent). On January 26, 2000, Ceraldi and Ostrowski requested conditional withdrawal of their charges on which the consolidated complaint was based as a result of a non-Board settlement they had reached with Respondent. Con-ditioned upon Respondent™s full and continual performance with the terms of the non-Board settlement, on January 31, 2000, the Regional Director for Region 34, issued an order approving the withdrawal. Respondent failed to comply with the terms of the non-Board settlement, specifically the payment of an agreed-on backpay amount, thereby violating the terms of the non-Board settlement agreement. On April 19, 2000, the Regional Director revoked the conditional approval of the withdrawal of the charges and reissued the consolidated com-plaint.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 1 All dates are in 1999 unless otherwise indicated. It is alleged that on February 12, 1999, Respondent dis-charged Ceraldi and Ostrowski because they had applied for membership in the Union. Respondent defends this allegation on the ground that the employees were not discharged but vol-untarily quit. For the reasons set forth herein, I find Respondent violated the Act as alleged. At the conclusion of the hearing, I issued a bench decision pursuant to Section 102.35(a)(10) of the National Labor Rela-tions Board™s Rules and Regulations. I certify that my decision was accurately reproduced at pages 404 through 422 of the transcript, attached as Appendix A.2  On the entire record, l issue the following recommended3 ORDER The Respondent, Donald Sullivan & Sons, LLC, Plantsville, Connecticut, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Discharging or otherwise discriminating against employ-ees because they join or apply to join a upon or otherwise sup-port or engage in union activities. (b) In any like or related manner interfering with, restraining, or coercing its employees in the exercise of the rights guaran-teed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effec-tuate the policies of the Act. (a) Within 14 days from the date of this Order, offer to John Ceraldi and Brian Ostrowski full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent 20 positions, without prejudice to their seniority or any other rights or privileges previously enjoyed. (b) Make John Ceraldi and Brian Ostrowski whole for any loss of earnings and other benefits suffered as a result of the discrimination against them in the manner set forth in the rem-edy section of the decision. (c) Within 14 days from the date of this Order, remove from its files any reference to the unlawful discharges of John Cer-aldi and Brian Ostrowski, and within 3 days thereafter notify them in writing that this has been done and that their discharges will not be used against them in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Or-der. (e) Within 14 days after service by the Region, post at its Plantsville, Connecticut facility copies of the attached notice  2 I have corrected the transcript by making physical inserts, cross-outs and other obvious devices to conform to my intended words with-out regard to what I may have actually said in the passages in question. [Transcript corrections have been noted and corrected.] 3 If no exceptions are filed as provided by Sec.102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recommended Order shall, as provided in Sec.102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all pur-poses. 333 NLRB No. 7  DONALD SULLIVAN & SONS, INC. 25marked ﬁAppendix B.ﬂ4  Copies of the notice, on forms pro-
vided by the Regional Director for Region 34, after being 
signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or closed 
the facility involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since February 12, 1999. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX A 
404 JUDGE KERN:  Good morning everyone.  This is a con-
tinuation in the hearing in the matter of Donald Sullivan and 
Sons, L.L.C., case numbers
 34ŒCAŒ8799Œ1 and Œ2.  Let the 
record reflect that all counsel ar
e present.  I am prepared to issue my decision in this matter. 
This case was tried before me
 in Hartford, Connecticut on 
September 18, 19 and 21, 2000.  On October 19th, 1999, a con-solidated complaint was issued based upon unfair labor practice 
charges filed on April 7, and amended charges filed on August 
27, by John Ceraldi and Brian Ostrowski against Donald Sulli-
van and Sons, L.L.C., herein ca
lled Respondent.  All dates that 
I refer to are in 1999 unl
ess otherwise indicated. 
On January 26, 2000, Ceraldi and Ostrowski requested con-
ditional withdrawal of their ch
arges on which the consolidated 
complaint was based as a result of a non-Board settlement they 
had reached with Respondent.  Conditioned upon Respondent™s 
full and continual performance w
ith the terms of the non-Board settlement, on January 31, 2000, the Regional Director, Region 
34, issued an order approving the withdrawal.  Respondent 
failed to comply with the term
s of the non-Board settlement, specifically the payment of an agreed-upon back pay amount, 
thereby violating the terms of the non-Board settlement agree-
ment. 
405 On April 19, 2000, the Regional Director revoked the condi-
tional approval of the withdrawal of the charges and reissued 
the consolidated complaint. 
On the entire record, I make the following findings of fact 
and conclusions of law. 
                                                          
 4  If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Respondent admits and I find that it is an employer engaged 
in commerce within the meaning of Section 2(2), (6) and (7) of 
the Act. 
Respondent admits and I find that the Plumbers and Pipefit-
ters Union, Local 777, herein called the Union, is a labor or-

ganization within the meaning of Section 2(5) of the Act. 
Respondent is engaged as a pl
umbing contractor in the con-
struction industry performing re
sidential and commercial con-
struction.  Its principal place of business is located in Plants-
ville, Connecticut, herein called the facility.  Three brothers, 
Arthur, Martin and Barton Sullivan are the owners of this busi-
ness founded by their father 40 years ago.  To avoid confusion, 
I will refer to each brother by their first name.  Arthur manages 
the business and works primarily at the facility bidding on jobs, 
preparing estimates and handli
ng financial payroll and em-
ployee matters.  Martin works 
on job sites as a plumber. 
Respondent admits that Arthur and Martin are supervisors 
and agents of Respondent with
in the meaning of the Act. 
406 During the period of time releva
nt to this case, Respondent 
employed approximately 18 journeymen plumbers and appren-
tices.  According to Arthur, there has never been an organizing 
effort and this case is the firs
t time Respondent has ever been 
confronted with employees who sought to join a union. 
Ceraldi has 28 years experience 
as a journeyman plumber.  
He was first employed by Respondent in July 1996.  He re-

ported to Arthur and worked prim
arily on residential projects.  
He was regularly assigned to th
e same pick-up truck which was 
stocked with company-owned power tools and inventory.  Cer-
aldi, as the other journeymen 
plumbers, provided his own hand 
tools.  He earned $20 an hour. 
Ostrowski was first employed by Respondent in November 
1996 as an apprentice.  Approximately one and a half years 
later, he got his plumber™s li
cense and was promoted to the 
position of journeyman plumber 
with a concomitant raise in 
pay from $15 to $17 per hour.  Ostrowski reported to Arthur, 

Martin and Barton depending on 
the job he was assigned and he 
worked primarily on commercial projects. 
On Tuesday, January 26, Cerald
i, Ostrowski and a third em-
ployee, apprentice Matthew Pearsall, were working at the Lau-
rel Gardens job site in Orange, Connecticut.  During a break, 
they discussed the fact that wo
rk was getting slow and that 
Arthur had cut their wages for time spent driving to and from 
job sites.  Ostrowski said that
 he heard the union might be  
407 hiring to which Ceraldi said he might check it out.  All three 
men expressed an interest in contacting the union and they 
agreed to meet the next day to 
go to the union hall.  Other em-
ployees were also working at the Laurel Gardens job site that 
day but none were in the immedi
ate vicinity of this conversa-
tion. On the morning of Wednesday, January 27, Ceraldi had a 
doctor™s appointment.  Followi
ng the appointment, he, Os-
trowski and Pearsall drove to the union hall where they met 
with Tom Oberle who was then the union™s business agent.  
Ceraldi and Ostrowski filled out applications for membership.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 26Pearsall was told that he had to get in touch with the adminis-
trator of the apprentice program.  Oberle told Ceraldi and Os-
trowski that there would not be any jobs coming up for at least 
four to six weeks, or maybe l
onger, as it was wintertime and the 
industry was slow.  According to all four witnesses present 
during this meeting, Oberle, Pearsall, Ceraldi and Ostrowski, 
there was no suggestion or discussion of Ceraldi and Ostrowski 

leaving their employment with Respondent. 
On Thursday, January 28, Ceraldi reported for work and 
found that his regularly assigned 
truck had been stripped of all company-owned materials, such as power tools, fittings, pipes 

and blueprints.  Neither Cerald
i nor Ostrowski had ever wit-
nessed a truck being emptied of a
ll of its contents during their 
employment at Respondent.  Ce
raldi was not given a reason 
why  
408 his truck was emptied by anyone
 from management, nor did he 
ask.  He suspected it was because he had gone to the union and 
he did not want a confrontatio
n.  Ceraldi and Ostrowski took 
the truck and reported to the Laurel Gardens job site.  Arthur 
testified that the reason Cerald
i™s truck was stripped was be-
cause several months previous, Ceraldi had lost a company-

owned power tool.  He had repla
ced the tool but then allegedly 
told other employees that when 
he left Respondent™s employ he 
was going to take the tool with hi
m.  Arthur testified that he 
emptied the truck so as to ensu
re that Ceraldi did not misappro-
priate any of the company™s property.  He did not offer an ex-

planation as to why he waited several months to take this pre-
cautionary measure. 
On Monday, February 1st, when Ceraldi and Ostrowski ar-
rived to work, they found that Ceraldi™s regularly assigned 
truck, the one that had been emptied the previous Thursday, 
had already been taken out by another employee.  He and Os-
trowski were assigned to another truck and they reported to the 

Laurel Gardens job site.  That same morning, according to the 
testimony of Pearsall, he and em
ployee John Trella were at the 
facility getting ready to join Ceraldi and Ostrowski at the job 
site.  Arthur pulled them aside 
and told them to ﬁStay away 
from those union boys.  Fuck ™em.  They™re going to be gone 

anyway.ﬂ  Arthur added that unions were no good.  Following 

this exchange, Pearsall and Tre
lla reported to the job site and 
Pearsall repeated Arthur™s statements to Ceraldi and Ostrowski 

and warned  
409 them that they were going to be fired. 
At the end of the work day, Thursday, February 4, Ceraldi 
returned to the facility and was standing by the first floor time 
clock.  According to Ceraldi, Barton approached him and asked 
him if he had a problem.  Ceraldi said no and asked if Barton had a problem.  Barton said he didn™t know what Ceraldi™s 
problem was, but that Ceraldi 
was ﬁdragging Brian downﬂ with 
him.  At that point in the exchange, Ostrowski entered the area 
and overhearing Barton™s statement told Barton, ﬁdon™t even go 

there.ﬂ  He told Barton that Ceraldi was not bringing him down.  
Ceraldi punched out and left work as he did not want any fur-
ther confrontation.  Barton did not testify. 
On the morning of Friday, February 5, Ceraldi went to Ar-
thur™s office on the second floor and asked him which truck he 
should take.  According to Ceraldi, Arthur asked him what was 
going on, to which Ceraldi responded that Arthur knew what 

was going on.  Arthur then stated
 in substance, ﬁSo, you™re 
going to go into the union.ﬂ  Ceraldi said all he did was fill out 
an application.  Arthur then asked Ceraldi why didn™t he just 

leave.  Ceraldi said he did not ha
ve another job.  Arthur contin-
ued that Ceraldi was not doing Ostrowski any favors and that 
he was hurting Ostrowski, because all he would be doing on a 
union job is hang pipe on a lift.  Arthur added that Ostrowski 
should at least rough one house before he joined the union.  
During the course of this exchange, Arthur and Ceraldi walked  
410 down the stairs to the first floor, where Ostrowski was punch-
ing in.  Arthur then accused both men of having taken a three-
hour lunch on a previous job in Hamden.  Both denied taking 
the extended lunch.  The conversation ended and Ceraldi and 
Ostrowski reported to the Laurel Gardens job site.  Arthur in 
his testimony denied that this
 conversation ever took place. 
At the end of the workday on Friday, February 5, Ceraldi and 
Ostrowski returned to the facility to pick up their pay checks.  

When they arrived, they observed that the checks were not in 
their time card slots, the usual place where pay checks are left.  
They went upstairs to Arthur™s office where Arthur and others 
were present.  Arthur handed them their checks and told them 
to wait downstairs because he wanted to talk to them.  While 
waiting for Arthur, Ceraldi saw that he had not been paid sick 
pay for January 27.  Ceraldi testified that when Arthur joined 
them, he inquired about the sick
 pay.  Arthur™s response was 
that he was not going to pay Ceraldi sick pay when he knew 
that was the day he went to the union hall.  Ceraldi insisted that 
he had in fact gone to see a doctor that day and that he had a 
receipt attesting to that fact.  Arthur told him to give the receipt 

to Lynda, an office employee.   
Arthur then said, Why don™t we stop arguing.  Why don™t 
you guys work one more week and then leave.  Ceraldi said he 

wanted a pink slip and Arthur sa
id he doesn™t give out pink 
slips.  Ostrowski™s version of this conversation is similar to 
Ceraldi™s  
411 version.  According to Ostr
owski, when Arthur came down-stairs he asked them, ﬁWhat™s 
this about?ﬂ  Ostrowski said, 
ﬁWhat™s what about?ﬂ  Arthur said that they had joined the 

union.  Ostrowski said they had 
applied to the union.  Arthur 
then told them they should cons
ider this their one week™s no-
tice.  Ostrowski said he was not quitting, he didn™t even have a 

job.  Arthur™s version of this conversation is that at the end of 
the day, Ceraldi and Ostrowski came to him, told him that they 
had joined the union and that they quit.  He responded that he 
would consider this th
eir one week™s notice. Ceraldi and Ostrowski worked the following week at the 
Laurel Gardens job site.   
Friday, February 12, was the last day of work for Respon-
dent at this site and the job was over.  At the end of the work-

day, Ceraldi and Ostrowski returned to the facility.  According 
 DONALD SULLIVAN & SONS, INC. 27to their testimony, Martin approached them and asked Ceraldi 
for his pager, gas card and phone card.  Martin told them that 
they had given their notice.  Bo
th protested that they had not 
given notice and both said  they 
were not quitting.  Martin™s 
response was, ﬁYou joined the union, you™re done.ﬂ 
Ceraldi denies that he ever 
resigned or quit his employment 
despite Arthur™s invitations to him to leave.  He testified that he 
had a mortgage and car payments to keep up and that he would 
never have left a good-paying job when he did not  
412 have immediate employ
ment elsewhere.  Ostrowski similarly 
testified that he has a house and two children to support and 

that he would not quit a job before he had another one.  It was 
not until approximately nine weeks later, in late April, that 

Oberle called Ceraldi and Ostrowski and told them that he had 
jobs for them.  During that ni
ne-week period, Ceraldi and Os-
trowski received unemployment compensation.  Respondent 
contested the granting of unemplo
yment benefits to them by 
asserting that they had not been
 discharged but had quit.  The 
referee for the State of Connecticut resolved this issue in favor 

of both Ceraldi and Ostrowski 
which determinations were up-held on appeal. 
During the course of their employment, neither Ceraldi nor 
Ostrowski had ever been disciplined or reprimanded for any 
reason. That concludes the 
factual recitation. 
Resolution of the factual issues in this case turns largely on 
credibility.  Witnesses for th
e General Counsel and Respondent 
presented irreconcilable versions 
of the same events.  Without hesitation, I credit the testimony
 of the General Counsel™s wit-
nesses over Respondent™s witnesses. 
I discredit Martin Sullivan™s testimony as he contradicted 
himself on critical matters.  In hi
s first version of his conversa-
tion with Ceraldi and Ostrowski on February 12, Martin testi-

fied that after he took Ceraldi™s keys, phone and gas  
413 cards, both Ceraldi and Ostrowski told him that they were ex-
pecting to report for work on Monday.  Martin explained in his 
testimony, ﬁWell, it seemed funny to me that they were un-
quitting, so I thought it kind of odd, but I knew that was their 
last day.ﬂ  When pressed as to 
what made him think they were 
ﬁun-quittingﬂ Martin testified it was because they looked sur-
prised.  When pressed further on what they said, beyond look-
ing surprised, he testified that they didn™t say anything.  His 
fourth version was that Ostr
owski mumbled something which 
he could not hear.  
Martin testified that some time after February 12, he told Ar-
thur that both Ceraldi and Ostr
owski had denied to him that 
they were quitting.  Later on in
 his testimony, however, Martin 

backtracked and said, these were not his exact words.  He then 

backtracked even further and said that he never made such a 
statement to Arthur.  Martin™s 
testimony on this point directly 
contradicts the testimony of his 
brother, Arthur.  Arthur testi-
fied that Martin did in fact make such a statement to him. 
Martin testified that it was common knowledge in the shop 
in the weeks leading up to February 12 that Ceraldi and Os-
trowski had applied to join the union.  He further testified that 
Matt Pearsall and John Tre
lla specifically told  
414 him that they had applied to the union and that they told him 
this prior to February 5.  Arthur, on the other hand, testified that 
the first time he knew anything about a union was on February 
5 when Ceraldi and Ostrowski told him that they had joined the 
union and were quitting.   
It is inconceivable to me that Martin learned of Ceraldi and 
Ostrowski™s union activities days 
before February 5, but never 
shared this information with his brother. 
I finally note that Martin 
was frequently unresponsive to 
questions posed to him on cross-examination.   
For all of these reasons, I discredit Martin Sullivan™s testi-
mony. 
I also discredit the testimony of Arthur Sullivan.  He denied 
any knowledge of Ceraldi and 
Ostrowski™s union activities 
prior to February 5.  As already noted, Martin was aware of 
their union activities prior to February 5 and I conclude that 
Martin did in fact share that information with Arthur.  This 

finding is supported by the fact th
at in a written statement given 
to Unemployment three weeks after Ceraldi and Ostrowski™s 

discharge, Arthur stated that 
he approached Ceraldi on Febru-
ary 5 to ask him about rumors he had heard that he was joining 
a union. 
It is not in dispute that after Ceraldi and Ostrowski were dis-
charged Respondent had enough wo
rk to hire replacements.  
Under cross-examination Arthur admitted that his brother,  
415 Martin, told him that Ceraldi and Ostrowski had denied quit-
ting.  Arthur was then asked why then, if he had enough work, 
did he not recall them back to work.  His response was that 
Ceraldi and Ostrowski were unhappy employees who had 

alienated themselves from management as well as their fellow 
employees and he was fearful th
at they would sabotage work 
being performed. 
The flaw in Arthur™s reasoning is that if I were to accept his 
testimony, I would have to find that Ceraldi and Ostrowski quit 
on February 5.  If that were the 
case, it is illogical, given Ar-
thur™s sabotage theory, that he would have allowed them to 
continue working for another week
.  As Arthur testified, once 
an employee quits, he quits and 
ﬁthe window is broken.ﬂ  If, in 
fact, Ceraldi and Ostrowski quit on February 5, it is clear that 

Arthur would not have allowed 
them to remain employed an 
additional week.  The fact is that they did not quit on February 
5, or on any other day and Arthur™s
 testimony to the contrary is 
not credible. 
Finally, Arthur conceded under cross-examination that there 
was an ﬁincompatibilityﬂ betw
een an employee belonging to a 
union and working in his non-union shop.  For all these reasons I discredit the testimony of Arthur Sullivan. 
I credit the testimony of Ceraldi and Ostrowski.  Both wit-
nesses testified in a straightfo
rward manner and their testimony 
was not only internally consiste
nt but consistent with each 
other.  Moreover, their testimony was logical and  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 28416 consistent with the overall evidence in this case.   
I found Matthew Pearsall to be a particularly credible wit-
ness.  Pearsall continued to be 
employed with Respondent until 
July 1999, six months after these events.  He left Respondent™s 
employ on good terms and I cons
ider him to be an objective 
believable witness. 
Finally, the testimony of Oberle was consistent with the 
other witnesses and not contradi
cted by any of Respondent™s 
witnesses. 
In all cases alleging a violation of Section 8(a)(3), or viola-
tions of 8(a)(1) turning on employer motivation, the General 
Counsel is required, in the first 
instance, to make a prima facie showing sufficient to support the inference that protected con-
duct was a motivating factor in the employer™s decision.  Once 
this is established, the employ
er has the burden to demonstrate 
that the same action would have
 taken place even in the ab-
sence of the protected conduct.  
Wright Line a Division of Wright Line, Inc., 251 NLRB 1083 (1980), enforced 622 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved 
in NLRB v. Transportation Management Corp., 462 U.S. 393 
(1983). The General Counsel has presented a strong prima facie 
case.  On January 27, Ceraldi and Ostrowski applied for mem-

ber- 417 ship in the union.  By all accounts of those present at that meet-
ing, they were told by the business agent that it would be at 
least four to six weeks, maybe 
longer, before a job would be 
available through the union.  Ceraldi and Ostrowski credibly 
testified that each had significant financial obligations and I find their argument that they would never quit one job before 
having another job persuasive.   
Both Martin and Arthur testified that as many as four or five 
different employees told them that Ceraldi and Ostrowski were 

disgruntled employees who were 
openly stating that they were 
going to quit.  None of these witnesses testified to substantiate 

this hearsay claim. 
Ceraldi and Ostrowski were good employees who had each 
worked approximately three year
s for Respondent without inci-dent.  Neither had ever been disciplined or reprimanded for any 
reason.  The day after they applied to the union, Ceraldi™s truck 
was stripped of tools.  Responde
nt™s proffered reason for this 
was that months before, an employee told Arthur that Ceraldi 
had threatened to take a power 
tool which Arthur considered 
company property and Arthur wanted to ensure the safety of his 

equipment.  Even if true, Arthur did not act on this threat for 
several months and only acted 
on it the morning after Ceraldi 
and Ostrowski applied to the union. 
Five days after they went to the union, Arthur Sullivan  
 418 reassigned the truck that Ceraldi had been driving for at least a 
year and a half.  That same morning, Arthur told Pearsall and 

Trella to ﬁstay away from those union boys, they™re going to be 
gone anyway.ﬂ  Pearsall promptly reported these words to Cer-
aldi and Ostrowski and told them that Arthur was going to fire 
them.  Eight days after they went to the union, Barton Sullivan, 
one of the owners, told Ceraldi that he was dragging Brian 
down with him. Nine days after they went to the union, on the morning of 
February 5, Arthur told Ceraldi that he was aware that he was 

going to go with the union.  Ceraldi pointed out that he had 
only filed an application.  Arthur asked Ceraldi to leave the 
company, to quit.  Ceraldi indicated that he would not quit be-
cause he didn™t have another jo
b.  Arthur reiterated Barton™s 
earlier comment that Ceraldi was hurting Ostrowski.   
At the end of the workday on February 5, Arthur told Ceraldi 
that he was not going to pay h
im sick pay for January 27, be-
cause he knew that was the day Ceraldi had joined the union.  
He suggested to Ceraldi and Ostrowski that they work one 

more week and, again, asked them
 to quit.  They did not quit.  
Ostrowski unequivocally stated that he was not quitting be-

cause he didn™t have another job. 
On February 12, Martin Sullivan relieved Ceraldi of the 
company™s possessions and told both Ceraldi and Ostrowski 
that they had given their notice.
  They immediately protested 
that  
419 they had never given notice and that they were not quitting.  
Martin™s response was, ﬁYou jo
ined the union, you™re done.ﬂ 
After three years of unblemished service, Ceraldi and Os-
trowski were fired two weeks a
nd two days after they applied 
for union membership.  Such timing between the exercise of 
protected conduct in relation to 
a discharge is strong evidence of an unlawful motive for the termination
.  Grand Central 
Partnership,
 327 NLRB No. 172 [966] (1999) ; 
Trader Horn of 
New Jersey, Inc.,
 316 NLRB 194, 198 (1995).  Indeed, timing 
alone can be sufficient to establish that anti-union animus was a 
motivating factor in a disciplinary decision.  
Sawyer of Napa, Inc., 300 NLRB 131, 150 (1990). 
In addition to the proximity of their discharges in relation to 
their union activity, Pearsall™s credible testimony establishes 

that Ceraldi and Ostrowski™s union activities were the express 
reason for their discharge.  Arthur told Pearsall in no uncertain 
terms that the Laurel Gardens job was going to be their last job.  

He also Pearsall to stay away 
from ﬁthose union boys.ﬂ  Martin 
Sullivan™s words to Ceraldi and Ostrowski on February 12 fully 

summarizes Respondent™s motivation in this case: ﬁYou joined 
the union, you™re done.ﬂ 
Thus I find that the Genera
l Counsel presented a strong 
prima facie case.  I will now 
consider Respondent™s defenses. 
First, Respondent claims that Ceraldi and Ostrowski quit 
their employment.  I find that this claim is against the weight  
420 of the credible evidence for the reasons already set forth. 
Second, Respondent argues that in the absence of the words, 
ﬁyou™re fired, you™re terminated,ﬂ
 that a finding of discharge 
cannot be made.  I disagree. 
In MDI Commercial Services,
 325 NLRB 53 (1997), the 
Board set forth the standard that is to be applied under these 
circumstances: 
 DONALD SULLIVAN & SONS, INC. 29The test for determining ﬁwhether [an employer™s] state-
ments constitute an unlawful discharge depends on whether 
they would reasonably lead the em
ployees to believe that they 
had been dischargedﬂ and ﬁthe fact of discharge does not de-
pend on the use of formal words of firing.  It is sufficient if the 
words or actions of the employer
 would logically lead a prudent 
person to believe his tenur
e had been terminated.ﬂ 
There is no question that Ceraldi and Ostrowski perceived 
themselves to be terminated and that perception is rooted firmly 
in the facts of this case. 
The morning after they joined the union, Ceraldi™s truck was 
emptied of company property.  On February 1st, the truck was 
reassigned.  That same day, Arthur told Pearsall to stay away 
from those union boys.  They™re going to be gone anyway.  

Pearsall, who I consider to be 
the most objective of all the wit-
nesses who testified, perceived Ar
thur™s statements as an indi-
cation that he was going to te
rminate Ceraldi and Ostrowski 
and he told them that. 
421 On February 4, Barton told Ce
raldi that he was ﬁdragging 
Brian down with him.ﬂ  On the morning of February 5, Arthur 
asked Ceraldi why he didn™t just leave.  Later that afternoon, on 
February 5, Arthur again asked both employees, Why don™t you 

guys work one more week and then leave.  Finally, on February 
12, when Martin relieved Cera
ldi of his company-owned pos-
session, he told Ceraldi and Ostrowski, ﬁYou joined the union, 
you™re done.ﬂ 
Any reasonable person under th
ese circumstances would conclude that they were being discharged. 
Finally, Respondent argues th
at the findings of the Unem-
ployment Board are not controlling in
 this case.  I agree.  I have 
drawn no inference for or against any party to these proceed-
ings based upon the findings of the State of Connecticut in connection with the unemployment proceedings. 
I have considered Respondent™s remaining arguments and 
find them to be without merit. 
Based upon all the evidence in this case, I find that by dis-
charging Ceraldi and Ostrowski on February 12, 1999, Respon-
dent violated Section 8(a)(3) and (1) of the Act. 
The following are the conclusions of law. 
1. Respondent is engaged in commerce within the meaning 
of Section 2(2), (6) and (7) of the Act and, has engaged in un-
fair labor practices affecting commerce within the meaning of 
Section 2(6) and (7) of the Act. 
422 2. The union is a labor organi
zation within the meaning of 
Section 2(5) of the Act. 
3. Respondent violated Section 8(a)(3) and (1) of the Act on 
February 12, 1999, by discharging John Ceraldi and Brian Os-
trowski. Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Respondent, having discriminatori
ly discharged John Ceraldi 
and Brian Ostrowski, must offer to them reinstatement and 
make them whole for any loss of earnings and other benefits, 
computed on a quarterly basis from the date of discharge to the 
date of proper offer of reinstat
ement, less any net interim earn-
ings, as prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
That concludes my decision in this case.  It will be followed 
up by a written recommended order and notice. 
The hearing is closed.  Off the record. 
(Whereupon, the hearing was adjourned.) 
APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Boar
d has found that we violated 
the National Labor Relations Act and has ordered us to post and 
abide by this notice. 
 WE WILL NOT discharge or otherwise discriminate against 
employees because they join or
 apply to join Plumbers and 
Pipefitters Union, Local 777 or any other Union, or otherwise 
support or engage in union activities. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce employees in the exercise of the rights guar-
anteed by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, offer 
to John Ceraldi and Brian Ostrow
ski full reinstatement to their 
former jobs or, if those jobs no
 longer exist, to
 substantially equivalent positions, without prej
udice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make John Ceraldi and Brian Ostrowski whole 
for any loss of earnings and othe
r benefits resulting from their 
discharges, less any net interi
m earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any 
reference to the unlawful dis-
charge of John Ceraldi and Brian Ostrowski, and WE WILL, 

within 3 days thereafter, notify them in writing that this has 
been done and that their discharg
es will not be used against 
them in any way. 
 DONALD SULLIVAN & SONS, LLC 
  